     Case 1:18-cv-03225-RMP    ECF No. 1   filed 11/29/18   PageID.1 Page 1 of 15




 1   Tyler M. Hinckley
     Montoya Hinckley PLLC
 2   4301 Tieton Drive
 3   Yakima, WA 98908
 4   Attorneys for Plaintiff
     Phone: (509) 895-7373
 5   Fax: (509) 895-7015
 6   tyler@montoyalegal.com
 7
 8
 9                      UNITED STATES DISTRICT COURT
10                     EASTERN DISTRICT OF WASHINGTON
11
12   CHRISTOPHER CHADWICK,
13                                                 Case No.:
                    Plaintiff,
14   vs.                                           COMPLAINT FOR DAMAGES
15
                                                   AND DEMAND FOR
16   VAMCO LTD., INC., a California                JURY TRIAL
17   corporation,
18                    Defendant.
19
20
21
22   Plaintiff Christopher Chadwick alleges:
23
24                                  I.     PARTIES
25
26         1.     Christopher Chadwick resides in Yakima County, Washington.
27
28
     Mr. Chadwick is a citizen of the United States of America and a resident of the
29
     state of Washington.
30
31         2.     Vamco Ltd., Inc. (“Vamco”) is a California corporation that is
32
33   headquartered in Tulare County, California and that conducts business in
34
35

     COMPLAINT FOR DAMAGES AND DEMAND
                                                                      MONTOYA HINCKLEY PLLC
     FOR JURY TRIAL - 1                                                     4301 Tieton Drive
                                                                           Yakima, WA 98908
                                                                             (509) 895-7373
     Case 1:18-cv-03225-RMP       ECF No. 1   filed 11/29/18   PageID.2 Page 2 of 15




 1   Yakima County, Washington as Vamco and under the trade name “Wind
 2
 3   Machine Sales”.
 4
                            II.   JURISDICTION AND VENUE
 5
 6          3.     28 U.S.C. § 1331 grants the District Court jurisdiction because Mr.
 7
 8   Chadwick alleges that Vamco violated 42 U.S.C. §12112 which creates civil
 9
10   causes of action arising under the laws of the United States.
11
            4.     The District Court has supplemental jurisdiction under 28 U.S.C. §
12
13   1367 over the state claims that are brought under Washington’s law against
14
15   discrimination, RCW 49.60, because a substantial federal question exists. Also,
16
17   the state claims form part of the same case in controversy under the United
18
19   States Constitution.
20
            5.     The District Court has jurisdiction under 28 U.S.C. §1332 because
21
22   the amount in controversy exceeds $75,000 and the parties are citizens of
23
24   different states.
25
26          6.     The Eastern District of Washington has venue under 28 U.S.C. §
27
     1391(a) and (b) because Vamco conducts business in the district and because a
28
29   substantial part of the events or omissions giving rise to Mr. Chadwick’s claim
30
31   occurred in the district.
32
33          7.     Mr. Chadwick filed a claim with the Washington State Human
34
     Rights Commission on or about October 19, 2017 and his claim was sent to the
35

     COMPLAINT FOR DAMAGES AND DEMAND
                                                                         MONTOYA HINCKLEY PLLC
     FOR JURY TRIAL - 2                                                        4301 Tieton Drive
                                                                              Yakima, WA 98908
                                                                                (509) 895-7373
     Case 1:18-cv-03225-RMP    ECF No. 1    filed 11/29/18   PageID.3 Page 3 of 15




 1   Equal Employment Opportunity Commission (EEOC) for dual filing purposes
 2
 3   on or about November 15, 2017.         On or about September 19, 2018, Mr.
 4
     Chadwick received a Notice of Right to Sue from EEOC that stated that he had
 5
 6   the right to sue. His filing of this law suit is within 90 days of the Notice of
 7
 8   Right to Sue.
 9
10                                   III.   FACTS
11
             8.    From before Chris Chadwick was hired to present, Vamco has
12
13   operated under the trade name Wind Machine Sales in its Wapato, Washington
14
15   location.
16
17           9.    Vamco had more than 15 employees during the entire time that
18
19
     Chris Chadwick worked for Vamco, and currently has more than 15 employees
20
             10.   Vamco d/b/a Wind Machine Sales hired Chris Chadwick to work
21
22   as a mechanic at its Wapato, Washington location on or about February 13,
23
24   2017.
25
26           11.   Mr. Chadwick’s supervisor was Josh Bibby.         Mr. Bibby had
27
     authority to hire and terminate employees, and ran the day-to-day business
28
29   operations for wind machine sales, maintenance, and repair at Vamco’s
30
31   Wapato, Washington facility. All of Mr. Bibby’s conduct relevant to this
32
33   complaint was performed within the scope of his duties and authority as a
34
     manager and supervisor for Vamco.
35

     COMPLAINT FOR DAMAGES AND DEMAND
                                                                       MONTOYA HINCKLEY PLLC
     FOR JURY TRIAL - 3                                                      4301 Tieton Drive
                                                                            Yakima, WA 98908
                                                                              (509) 895-7373
     Case 1:18-cv-03225-RMP      ECF No. 1    filed 11/29/18   PageID.4 Page 4 of 15




 1          12.    In March of 2017, Mr. Chadwick was forced to take approximately
 2
 3   one week off of work when the left side of his body went numb and was losing
 4
     vision in his left eye.
 5
 6          13.    Mr. Chadwick was diagnosed with multiple sclerosis in March of
 7
 8   2017. Shortly after receiving his diagnosis, Mr. Chadwick told Mr. Bibby that
 9
10   he had been diagnosed with multiple sclerosis.
11
            14.    Mr. Chadwick returned to work and worked for two days before he
12
13   began experiencing vision problems in his left eye.           Mr. Bibby told Mr.
14
15   Chadwick to go home and not to return to work until he had a note from his
16
17   doctor clearing him to return to work.
18
19
            15.    On or about April 12, 2017, Mr. Chadwick’s treating neurologist,
20
     Dr. Lucas McCarthy, wrote a letter stating that Mr. Chadwick was “cleared
21
22   medically for return to work but with some restrictions given mild left sided
23
24   weakness that may need slow return to heavy activity or climbing as tolerated.”
25
26          16.    Mr. Chadwick returned to work full time on or about April 13,
27
     2017. He provided Mr. Bibby with Dr. McCarthy’s return to work letter the
28
29   same day.
30
31          17.    When Mr. Chadwick returned to work full time, on or about April
32
33   13, 2017, he informed Mr. Bibby that he could perform every aspect of his job,
34
     including assisting on service calls in the field, without restrictions.
35

     COMPLAINT FOR DAMAGES AND DEMAND
                                                                           MONTOYA HINCKLEY PLLC
     FOR JURY TRIAL - 4                                                          4301 Tieton Drive
                                                                                Yakima, WA 98908
                                                                                  (509) 895-7373
     Case 1:18-cv-03225-RMP      ECF No. 1      filed 11/29/18   PageID.5 Page 5 of 15




 1          18.   Despite knowing that Mr. Chadwick was cleared to work and that
 2
 3   Mr. Chadwick was capable of performing all aspects of his job without
 4
     restrictions, Mr. Bibby refused to allow Mr. Chadwick to go out on service
 5
 6   calls, refused to allow him to perform functions of his job that he performed
 7
 8   before being diagnosed with multiple sclerosis, and assigned him with
 9
10   undesirable or less desirable job tasks.
11
            19.   After learning of Mr. Chadwick’s multiple sclerosis diagnosis, Mr.
12
13   Bibby told one or more Vamco employees that he viewed Mr. Chadwick as a
14
15   liability because of his multiple sclerosis diagnosis and that he did not want Mr.
16
17   Chadwick working for Vamco any longer. Mr. Bibby told one or more Vamco
18
19
     employees that he would find a reason to terminate Mr. Chadwick.
20
            20.   During the week of September 11, 2017, Mr. Chadwick had a flare
21
22   up of symptoms associated with multiple sclerosis that caused him to limp
23
24   when walking. While the flare up of symptoms caused him to limp while
25
26   walking, it did not prevent Mr. Chadwick from performing any aspect of his
27
     job.
28
29          21.   Mr. Bibby saw Mr. Chadwick limping on September 11 and
30
31   September 12, 2018. On September 12, 2018, Mr. Bibby told Mr. Chadwick to
32
33   go home because there was no work for the rest of the week and told Mr.
34
     Chadwick to return on Monday, September 18, 2017. Mr. Chadwick was the
35

     COMPLAINT FOR DAMAGES AND DEMAND
                                                                           MONTOYA HINCKLEY PLLC
     FOR JURY TRIAL - 5                                                          4301 Tieton Drive
                                                                                Yakima, WA 98908
                                                                                  (509) 895-7373
     Case 1:18-cv-03225-RMP      ECF No. 1    filed 11/29/18   PageID.6 Page 6 of 15




 1   only person that Mr. Bibby told not to come to work during the week of
 2
 3   September 11, 2017, and all other employees at Vamco’s Wapato, Washington
 4
     location worked full time that week.
 5
 6         22.    On Monday, September 18, 2017, Mr. Bibby terminated Mr.
 7
 8   Chadwick when he arrived for work. Mr. Bibby told Mr. Chadwick that he was
 9
10   being laid off due to a lack of work. Mr. Chadwick asked Mr. Bibby when he
11
     would be able to return to work and Mr. Bibby stated that there was no return
12
13   date for Mr. Chadwick. No other Vamco employees were laid off at that time.
14
15         23.    Mr. Chadwick was qualified for his position and was performing
16
17   his job satisfactorily, without restrictions, at the time he was terminated.
18
19
           24.    Approximately four days after Vamco terminated Mr. Chadwick,
20
     purportedly due to lack of work, Vamco hired another employee who was not
21
22   disabled. The employee that Vamco hired four days after terminating Mr.
23
24   Chadwick was trained by Vamco employees to perform the same work as Mr.
25
26   Chadwick and performed the same work as Mr. Chadwick.
27
28
29         IV. 42 U.S.C. § 12112 – Disability Discrimination – Termination
30
31         25.    Mr. Chadwick was an employee of Vamco at all times relevant to
32
33   this complaint.
34
35

     COMPLAINT FOR DAMAGES AND DEMAND
                                                                          MONTOYA HINCKLEY PLLC
     FOR JURY TRIAL - 6                                                          4301 Tieton Drive
                                                                                Yakima, WA 98908
                                                                                  (509) 895-7373
     Case 1:18-cv-03225-RMP        ECF No. 1   filed 11/29/18   PageID.7 Page 7 of 15




 1         26.     Vamco was an employer under 42 U.S.C. § 12111 at all times
 2
 3   relevant to this complaint.
 4
           27.     Mr. Chadwick’s multiple sclerosis is a disability under 42 U.S.C. §
 5
 6   12102 because it causes physical impairment that substantially limits one or
 7
 8   more of his major life activities, including seeing and walking, particularly
 9
10   during a flare up. Mr. Chadwick has a record of having a physical impairment
11
     that substantially limits one or more of his major life activities.
12
13         28.     Vamco and Mr. Bibby were aware of Mr. Chadwick’s multiple
14
15   sclerosis and regarded Mr. Chadwick as having a disability after learning of his
16
17   diagnosis.
18
19
           29.     Mr. Chadwick was qualified for his job at the time he was
20
     terminated.
21
22         30.     Vamco discriminated against Mr. Chadwick on the basis of
23
24   disability by Mr. Bibby, a Vamco manager and Mr. Chadwick’s direct
25
26   supervisor, terminating Mr. Chadwick because of his disability, in violation of
27
     42 U.S.C. §12112(a).
28
29         31.     Mr. Chadwick filed his claim with the EEOC within 180 days of
30
31   the discriminatory treatment by Mr. Bibby. He has filed this lawsuit within 90
32
33   days of receipt of the right to sue letter from the EEOC.
34
35

     COMPLAINT FOR DAMAGES AND DEMAND
                                                                           MONTOYA HINCKLEY PLLC
     FOR JURY TRIAL - 7                                                          4301 Tieton Drive
                                                                                Yakima, WA 98908
                                                                                  (509) 895-7373
     Case 1:18-cv-03225-RMP        ECF No. 1   filed 11/29/18   PageID.8 Page 8 of 15




 1           32.   As a direct and proximate result of Mr. Bibby’s discrimination,
 2
 3   Mr. Chadwick suffered emotional distress. He has suffered special damages,
 4
     including lost wages and benefits and damages for emotional distress, costs and
 5
 6   attorney’s fees for violation of 42 U.S.C. § 12112(a) in an amount he will prove
 7
 8   at trial.
 9
10           33.   Vamco acted with reckless or intentional disregard of Mr.
11
     Chadwick’s federally protected civil rights in violation of 42 U.S.C. § 1981a,
12
13   through Mr. Bibby, and when it allowed Mr. Bibby to terminate Mr. Chadwick
14
15   because of his disability. As a result, Vamco is liable for compensatory and
16
17   punitive damages in amount Mr. Chadwick will prove at trial.
18
19
20
       V. 42 U.S.C. § 12112 – Disability Discrimination – Disparate Treatment
21
22           34.   Mr. Chadwick was an employee of Vamco at all times relevant to
23
24   this complaint.
25
26           35.   Vamco was an employer under 42 U.S.C. § 12111 at all times
27
     relevant to this complaint.
28
29           36.   Mr. Chadwick’s multiple sclerosis is a disability under 42 U.S.C. §
30
31   12102 because it causes physical impairment that substantially limits one or
32
33   more of his major life activities, including seeing and walking, particularly
34
35

     COMPLAINT FOR DAMAGES AND DEMAND
                                                                          MONTOYA HINCKLEY PLLC
     FOR JURY TRIAL - 8                                                         4301 Tieton Drive
                                                                               Yakima, WA 98908
                                                                                 (509) 895-7373
     Case 1:18-cv-03225-RMP      ECF No. 1    filed 11/29/18   PageID.9 Page 9 of 15




 1   during a flare up. Mr. Chadwick has a record of having a physical impairment
 2
 3   that substantially limits one or more of his major life activities.
 4
           37.    Vamco and Mr. Bibby were aware of Mr. Chadwick’s multiple
 5
 6   sclerosis and regarded Mr. Chadwick as having a disability upon learning of his
 7
 8   diagnosis.
 9
10         38.    Mr. Chadwick provided Mr. Bibby with a note from his physician
11
     stating that Mr. Chadwick was “cleared medically for return to work but with
12
13   some restrictions given mild left sided weakness that may need slow return to
14
15   heavy activity or climbing as tolerated.”
16
17         39.    When Mr. Chadwick returned to work, on or about April 13, 2017,
18
19
     he was capable of going on service calls and performing all of the functions of a
20
     mechanic at Vamco and all functions of his job that he performed before he was
21
22   diagnosed with multiple sclerosis.
23
24         40.    From April of 2013 until Mr. Chadwick’s termination on
25
26   September 18, 2017, Mr. Bibby prohibited Mr. Chadwick from going on service
27
     calls, from performing the tasks normally assigned to a mechanic at Vamco,
28
29   and from performing functions of his job that he was qualified for, that he was
30
31   capable of performing, and that he performed before being diagnosed with
32
33   multiple sclerosis. Mr. Bibby assigned Mr. Chadwick to work tasks that were
34
35

     COMPLAINT FOR DAMAGES AND DEMAND
                                                                           MONTOYA HINCKLEY PLLC
     FOR JURY TRIAL - 9                                                          4301 Tieton Drive
                                                                                Yakima, WA 98908
                                                                                  (509) 895-7373
     Case 1:18-cv-03225-RMP     ECF No. 1   filed 11/29/18   PageID.10 Page 10 of 15




 1    undesirable or less desirable than the work that he was capable of performing
 2
 3    and work that he performed before being diagnosed with multiple sclerosis.
 4
              41.   Mr. Bibby’s refusal to allow Mr. Chadwick to go on service calls,
 5
 6    his refusal to allow Mr. Chadwick to perform functions of his job that he was
 7
 8    capable of performing, including work he performed before being diagnosed
 9
10    with multiple sclerosis, and his conduct in assigning undesirable and less
11
      desirable work tasks to Mr. Chadwick, was based on Mr. Chadwick’s disability.
12
13            42.   Mr. Bibby’s conduct altered the terms and conditions of Mr.
14
15    Chadwick’s employment and limited, segregated, and classified Mr. Chadwick
16
17    in a way that affected Mr. Chadwick’s opportunities or status because of his
18
19
      disability.
20
              43.   Mr. Chadwick filed his claim with the EEOC within 180 days of
21
22    the discriminatory treatment by Mr. Bibby. He has filed this lawsuit within 90
23
24    days of receipt of the right to sue letter from the EEOC.
25
26            44.   As a direct and proximate result of Mr. Bibby’s discrimination,
27
      Mr. Chadwick suffered emotional distress. He has suffered special damages,
28
29    including lost wages and benefits, and damages for emotional distress, costs and
30
31    attorney’s fees for violation of 42 U.S.C. § 12112(a) in an amount he will prove
32
33    at trial.
34
35

      COMPLAINT FOR DAMAGES AND DEMAND
                                                                        MONTOYA HINCKLEY PLLC
      FOR JURY TRIAL - 10                                                     4301 Tieton Drive
                                                                             Yakima, WA 98908
                                                                               (509) 895-7373
     Case 1:18-cv-03225-RMP     ECF No. 1    filed 11/29/18   PageID.11 Page 11 of 15




 1             45.   Vamco acted with reckless or intentional disregard of Mr.
 2
 3    Chadwick’s federally protected civil rights in violation of 42 U.S.C. § 1981a,
 4
      through Mr. Bibby, and by allowing Mr. Bibby to discriminate against Mr.
 5
 6    Chadwick because of his disability.         As a result, Vamco is liable for
 7
 8    compensatory and punitive damages in an amount Mr. Chadwick will prove at
 9
10    trial.
11
12
13                    VI.   RCW 49.60.180(2) – Wrongful Termination
14
15             46.   Mr. Chadwick is a person under RCW 49.60.180.
16
17             47.   Mr. Chadwick’s multiple sclerosis, and the symptoms caused by
18
19
      his disease, constitute a disability under RCW 49.60.040(7). His disability
20
      exists as a record or history. Vamco and Mr. Bibby perceived that he had a
21
22    disability.
23
24             48.   Vamco is an employer under RCW 49.60.180 and RCW
25
26    49.60.040(11). Mr. Bibby was a manager of Vamco at all times relevant to this
27
      complaint. Mr. Bibby is also an employer under RCW 49.60.040(11) because
28
29    he was acting in the interest of Vamco at all times relevant to this complaint.
30
31             49.   Vamco discriminated against Mr. Chadwick by Mr. Bibby
32
33    terminating him because of his physical disability, in violation of RCW
34
      49.60.180(2).
35

      COMPLAINT FOR DAMAGES AND DEMAND
                                                                         MONTOYA HINCKLEY PLLC
      FOR JURY TRIAL - 11                                                       4301 Tieton Drive
                                                                               Yakima, WA 98908
                                                                                 (509) 895-7373
     Case 1:18-cv-03225-RMP     ECF No. 1    filed 11/29/18   PageID.12 Page 12 of 15




 1          50.    Vamco replaced Mr. Chadwick with a nondisabled employee
 2
 3    approximately four days after terminating him for purported lack of work.
 4
            51.    Vamco is liable for the discrimination against Mr. Chadwick in
 5
 6    violation of RCW 49.60.180(2). Mr. Chadwick suffered general and special
 7
 8    damages, including lost pay and benefits, emotional distress, costs and
 9
10    attorney’s fees under RCW 49.60.030(2) in an amount he will prove at trial.
11
12
13          VII. RCW 49.60.180(3) – Disability Discrimination – Disparate
14
15                                       Treatment
16
17          52.    Mr. Chadwick is a person under RCW 49.60.180.
18
19
            53.    Mr. Chadwick’s multiple sclerosis, and the symptoms caused by
20
      his multiple sclerosis, constitute a disability under RCW 49.60.040(7). His
21
22    disability exists as a record or history. Vamco and Mr. Bibby perceived that he
23
24    had a disability.
25
26          54.    Vamco is an employer under RCW 49.60.180 and RCW
27
      49.60.040(11). Mr. Bibby was a manager of Vamco at all times relevant to this
28
29    complaint. Mr. Bibby is also an employer under RCW 49.60.040(11) because
30
31    he was acting in the interest of Vamco at all times relevant to this complaint.
32
33          55.    Mr. Chadwick was qualified for his position at Vamco at all times
34
      relevant to this complaint.
35

      COMPLAINT FOR DAMAGES AND DEMAND
                                                                         MONTOYA HINCKLEY PLLC
      FOR JURY TRIAL - 12                                                       4301 Tieton Drive
                                                                               Yakima, WA 98908
                                                                                 (509) 895-7373
     Case 1:18-cv-03225-RMP     ECF No. 1    filed 11/29/18   PageID.13 Page 13 of 15




 1          56.    Vamco discriminated against Mr. Chadwick in the terms and
 2
 3    conditions of his employment, in violation of RCW 49.60.180(3) by Mr. Bibby
 4
      prohibiting Mr. Chadwick from going on service calls and from performing
 5
 6    functions of his job that he was capable of performing and functions of his job
 7
 8    that he performed before being diagnosed with multiple sclerosis. Mr. Bibby
 9
10    assigned Mr. Chadwick to work tasks that were undesirable or less desirable
11
      than the work that he was capable of performing and work that he performed
12
13    before being diagnosed with multiple sclerosis.
14
15          57.    Mr. Bibby’s disparate treatment toward Mr. Chadwick was
16
17    because of Mr. Chadwick’s disability and is imputable to Vamco because Mr.
18
19
      Bibby’s was Mr. Chadwick’s supervisor and he ran the day-to-day business
20
      operations for the wind machine sales, maintenance and repair division at
21
22    Vamco’s Wapato, Washington facility.
23
24          58.    Mr. Bibby and Vamco did not limit or restrict the job tasks,
25
26    responsibilities or opportunities, and did not reassign or alter the assignment, of
27
      nondisabled employees at Vamco.
28
29          59.    Vamco is liable for the discrimination against Mr. Chadwick for
30
31    violation of RCW 49.60.180(3).        Mr. Chadwick suffered general damages,
32
33    including emotional distress, lost wages and benefits, costs, and attorney’s fees
34
      under RCW 49.60.030(2) in an amount he will prove at trial.
35

      COMPLAINT FOR DAMAGES AND DEMAND
                                                                         MONTOYA HINCKLEY PLLC
      FOR JURY TRIAL - 13                                                       4301 Tieton Drive
                                                                               Yakima, WA 98908
                                                                                 (509) 895-7373
     Case 1:18-cv-03225-RMP     ECF No. 1   filed 11/29/18   PageID.14 Page 14 of 15




 1
 2
 3                             VIII. DEMAND FOR JURY
 4
            60.    Mr. Chadwick demands a jury trial pursuant to Fed. R. Civ. P. 38.
 5
 6
 7
 8                             IX. PRAYER FOR RELIEF
 9
10          WHEREFORE, Mr. Chadwick prays for relief as follows:
11
            1.     For damages pursuant to 42 U.S.C. § 12117, 42 U.S.C. § 2000e-5,
12
13    and 42 U.S.C. § 1981a against Vamco for lost wages and benefits, emotional
14
15    distress, punitive damages, compensatory damages, income tax effect offset,
16
17    attorney’s fees, expert fees and costs because of the discrimination against, and
18
19
      discharge of, Mr. Chadwick on the basis of his disability;
20
            2.     For damages against Vamco under RCW 49.60.030(2) for actual
21
22    damages, including lost wages and benefits, emotional distress, income tax
23
24    effect offset, attorney’s fees, and costs because of Vamco’s violation of RCW
25
26    49.60.180(2) and RCW 49.60.180(3) on the basis of Mr. Chadwick’s disability;
27
            3.     For prejudgment interest on any award of lost wages;
28
29          4.     For interest on any judgment entered in Mr. Chadwick’s favor in
30
31    the maximum amount allowed by law; and
32
33          5.     For such other and further relief as the court may deem just and
34
      equitable.
35

      COMPLAINT FOR DAMAGES AND DEMAND
                                                                        MONTOYA HINCKLEY PLLC
      FOR JURY TRIAL - 14                                                     4301 Tieton Drive
                                                                             Yakima, WA 98908
                                                                               (509) 895-7373
     Case 1:18-cv-03225-RMP   ECF No. 1   filed 11/29/18   PageID.15 Page 15 of 15




 1
 2
 3               DATED this 29th day of November, 2018.
 4
                                   s/ Tyler M. Hinckley, WSBA No. 37143
 5                                 MONTOYA HINCKLEY PLLC
 6                                 Attorneys for Plaintiff
 7                                 4301 Tieton Drive
 8                                 Yakima, Washington 98908
 9                                 Telephone: (509) 895-7373
10                                 Fax: (509) 895-7015
11                                 Email: tyler@montoyalegal.com
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35

      COMPLAINT FOR DAMAGES AND DEMAND
                                                                      MONTOYA HINCKLEY PLLC
      FOR JURY TRIAL - 15                                                   4301 Tieton Drive
                                                                           Yakima, WA 98908
                                                                             (509) 895-7373
